 Case: 1:19-cr-00567 Document #: 163 Filed: 12/22/20 Page 1 of 1 PageID #:815

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:19−cr−00567
                                                       Honorable Harry D. Leinenweber
Robert Sylvester Kelly, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 22, 2020:


         MINUTE entry before the Honorable Harry D. Leinenweber: Telephonic status
hearing held. Defendants waive appearances. Jury trial is set for 9/13/21 at 10:00 a.m. as
to all defendants. Parties to file a joint proposed jury questionnaire or competing proposed
jury questionnaires on or before 7/29/21. Telephonic status hearing set is for 8/12/21 at
10:00 a.m. to discuss jury questionnaire. Motions in limine to be filed by 8/30/21.
Responses to be filed by 9/6/21. Telephonic status hearing is set for 3/25/21 at 10:00 a.m.
Over the objection of Defendant McDavid and upon the agreement of Defendants Kelly
and Brown, time is excluded to 9/13/21 pursuant to 18 U.S.C. § 3161(h)(7)(A) & (B) in
the interest of justice and for the reasons stated on the record. Mailed notice (maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
